Per Curiam.
None of the questions raised by the appellants requires discussion in a written memorandum unless it be a fact that the judgment of foreclosure directs the sale of real property which previously has been released from the lien of the mortgage. If this be true, it should be corrected by proper proceedings and amendments in the County Court of Ulster county, and the suit is remitted for that purpose. The order should be affirmed and matter remitted to Ulster County Court for such action as may be required concerning property, *855if any, released from the lien of the mortgage but included in the judgment o£ foreclosure. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur. Order affirmed, and matter remitted to Ulster County Court for such action as may be required concerning property, if any, released from the lien of the mortgage but included in the judgment of foreclosure, without costs.